Exhibit 10.4

INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT dated as of February 12, 2008 among:

CenterPoint Energy Houston Electric, LLC, a Texas limited liability company and
a successor to Reliant Energy, Incorporated (in its individual capacity, the
“Company”),

CenterPoint Energy Transition Bond Company, LLC, a Delaware limited liability
company (the “Initial Transition Bond Issuer”),

Deutsche Bank Trust Company Americas, successor to Bankers Trust Company, a New
York banking corporation, in its capacity as transition bond trustee under
Indenture dated October 24, 2001 (the “Initial Transition Bond Trustee”),

CenterPoint Energy Houston Electric, LLC, a Texas limited liability company, and
successor to Reliant Energy, Incorporated, in its capacity as the initial
servicer of the Initial Transition Property referred to below (including any
successor in such capacity, the “Initial TC Servicer”),

Wilmington Trust Company, a Delaware banking corporation, in its capacity as
transition bond trustee under Indenture dated as of December 16, 2005 (the
“Additional Transition Bond Trustee”),

CenterPoint Energy Houston Electric, LLC, a Texas limited liability company, in
its capacity as the initial servicer of the Additional Transition Property
referred to below (including any successor in such capacity, the “Additional TC
Servicer”),

CenterPoint Energy Transition Bond Company II, LLC, a Delaware limited liability
company (the “Additional Transition Bond Issuer”),

Deutsche Bank Trust Company Americas, a New York banking corporation, in its
capacity as transition bond trustee under Indenture dated as of February 12,
2008 (the “Third Transition Bond Trustee”),

CenterPoint Energy Houston Electric, LLC, a Texas limited liability company, in
its capacity as initial servicer of the Transition (III) Property referred to
below (the “Third TC Servicer”),

CenterPoint Energy Transition Bond Company III, LLC, a Texas limited liability
company (the “Third Transition Bond Issuer”),

CenterPoint Energy Houston Electric, LLC, a Texas limited liability company and
a successor to Reliant Energy, Incorporated, in its capacity as collection agent
for the benefit of the Initial TC Servicer, the Additional TC Servicer and the
Third TC Servicer (the “Utility”),

CenterPoint Energy Houston Electric, LLC, a Texas limited liability company, in
its capacity as the collection agent of the Decommissioning Collections referred
to below (including any successor in such capacity, the “Decommissioning
Collection Agent”), and



--------------------------------------------------------------------------------

CenterPoint Energy Houston Electric, LLC, a Texas limited liability company, in
its capacity as the collection agent of the System Benefit Fee referred to below
(including any successor in such capacity, the “SBF Collection Agent”).

WHEREAS, pursuant to the terms of the Transition Property Sale Agreement dated
October 24, 2001, among the Initial Transition Bond Issuer and Reliant Energy,
Incorporated, in its capacity as Seller (as it may hereafter from time to time
be amended, restated or modified, the “Initial Sale Agreement”), the Company has
sold to the Initial Transition Bond Issuer certain assets known as “Transition
Property” which includes the “Transition Charges” (hereinafter, the “Initial
Transition Property” and the “Initial Transition Charges”); and

WHEREAS, pursuant to the terms of the Indenture dated October 24, 2001, among
the Initial Transition Bond Issuer, the Initial Transition Bond Trustee, and
Bankers Trust Company in its capacity as Securities Intermediary (as it may
hereafter from time to time be amended, restated or modified and as supplemented
from time to time by one or more Series Supplements, such Series Supplements and
Indenture being collectively referred to herein as the “Initial Indenture”), the
Initial Transition Bond Issuer, among other things, has granted to the Initial
Transition Bond Trustee a security interest in certain of its assets, including
the Initial Transition Property, to secure the Transition Bonds issued pursuant
to the Indenture (the “Initial Transition Bonds”); and

WHEREAS, pursuant to the terms of the Transition Property Servicing Agreement
dated as of October 24, 2001, between the Initial Transition Bond Issuer and the
Initial TC Servicer (as it may hereafter from time to time be amended, restated
or modified, the “Initial Servicing Agreement”), the Initial TC Servicer has
agreed to provide for the benefit of the Initial Transition Bond Issuer
servicing functions with respect to the Initial Transition Charges; and

WHEREAS, pursuant to the terms of the Transition Property Sale Agreement dated
as of December 16, 2005, among the Additional Transition Bond Issuer and
Company, in its capacity as Seller (as it may hereafter from time to time be
amended, restated or modified, the “Additional Sale Agreement”), the Company has
sold to the Additional Transition Bond Issuer certain assets known as
“Transition Property” which includes the “Transition Charges” (hereinafter, the
“Additional Transition Property” and the “Additional Transition Charges”); and

WHEREAS, pursuant to the terms of the Indenture dated as of December 16, 2005,
among the Additional Transition Bond Issuer, the Additional Transition Bond
Trustee, and Deutsche Bank Trust Company Americas, in its capacity as Securities
Intermediary (as it may hereafter from time to time be amended, restated or
modified and as supplemented from time to time by one or more Series
Supplements, such Series Supplements and Indenture being collectively referred
to herein as the “Additional Indenture”), the Additional Transition Bond Issuer,
among other things, has granted to the Additional Transition Bond Trustee a
security interest in certain of its assets, including the Additional Transition
Property, to secure the Transition Bonds issued pursuant to the Additional
Indenture (“Additional Transition Bonds”); and

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, pursuant to the terms of the Transition Property Servicing Agreement
dated as of December 16, 2005, between the Additional Transition Bond Issuer and
the Additional TC Servicer (as it may hereafter from time to time be amended,
restated or modified, the “Additional Servicing Agreement”), the Additional
TC Servicer has agreed to provide for the benefit of the Additional Transition
Bond Issuer servicing functions with respect to the Additional Transition
Charges; and

WHEREAS, pursuant to the terms of the Transition Property Sale Agreement dated
as of February 12, 2008, among the Third Transition Bond Issuer and Company, in
its capacity as Seller (as it may hereafter from time to time be amended,
restated or modified, the “Third Sale Agreement”), the Company has sold to the
Third Transition Bond Issuer certain assets known as “Transition Property” which
includes the “Transition Charges” (hereinafter, the “Transition (III) Property”
and the “Transition (III) Charges”); and

WHEREAS, pursuant to the terms of the Indenture dated as of February 12, 2008,
among the Third Transition Bond Issuer and the Third Transition Bond Trustee (as
it may hereafter from time to time be amended, restated or modified and as
supplemented from time to time by one or more Supplements, such Supplements and
Indenture being collectively referred to herein as the “Third Indenture”, and
together with the Initial Indenture and the Additional Indenture, the
“Indentures”), the Third Transition Bond Issuer, among other things, has granted
to the Third Transition Bond Trustee a security interest in certain of its
assets, including the Transition (III) Property, to secure the Transition Bonds
issued pursuant to the Third Indenture (“Third Transition Bonds”); and

WHEREAS, pursuant to the terms of the Transition Property Servicing Agreement
dated as of February 12, 2008, between the Third Transition Bond Issuer and the
Third TC Servicer (as it may hereafter from time to time be amended, restated or
modified, the “Third Servicing Agreement”), the Third TC Servicer has agreed to
provide for the benefit of the Third Transition Bond Issuer servicing functions
with respect to the Transition (III) Charges; and

WHEREAS, pursuant to the terms of that certain Third Amended and Restated Master
Trust Agreement for the South Texas Project dated as of July 10, 2006 (the
“Decommissioning Trust Agreement”), Mellon Bank, N.A., a national banking
association, as Trustee (the “Decommissioning Trustee”) of “NRG South Texas LP
Decommissioning Master Trust for the South Texas Project” (the “Decommissioning
Trust”), is designated to receive and hold in trust for the benefit of NRG South
Texas LP (or for the benefit of the Decommissioning Trust for the benefit of NRG
South Texas LP) all Contributions (as that term is defined in the
Decommissioning Trust Agreement) from the Company for decommissioning funds
required by federal regulation that are included in the Company’s cost of
service and collections; and

WHEREAS, pursuant to the terms of the Decommissioning Funds Collection Agreement
dated as of June 9, 2005, between Texas Genco, LP (now known as NRG South Texas
LP) and the Decommissioning Collection Agent (as it may hereafter from time to
time be amended, restated or modified, the “Decommissioning Collection
Agreement”), the Decommissioning Collection Agent has agreed to provide for the
benefit of the Decommissioning Trust collection functions with respect to
collections of nuclear decommissioning charges from retail customers
(“Decommissioning Collections”); and

 

- 3 -



--------------------------------------------------------------------------------

WHEREAS, pursuant to Sections 39.901 and 39.903 of the Texas Utilities Code and
Substantive Rule 25.451 promulgated thereunder by the Public Utility Commission
of Texas, the SBF Collection Agent must provide for the benefit of the System
Benefit Fund (as defined in Substantive Rule 25.451) collection functions with
respect to the system benefit fee established by Section 39.903 of the Texas
Utilities Code (the “System Benefit Fee”); and

WHEREAS, the parties hereto wish to agree upon their respective rights relating
to such collections and any bank accounts into which the same may be deposited,
as well as other matters of common interest to them which arise under or result
from the coexistence of the Initial Sale Agreement, the Initial Indenture, the
Initial Servicing Agreement, the Additional Sale Agreement, the Additional
Indenture, the Additional Servicing Agreement, the Third Sale Agreement, the
Third Indenture, the Third Servicing Agreement, the Decommissioning Collection
Agreement and the statutory and regulatory obligations relating to the System
Benefit Fee;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

SECTION 1. Acknowledgment of Ownership Interests and Security Interests. The
Initial Transition Bond Trustee, the Initial Transition Bond Issuer, the Initial
TC Servicer, the Third Transition Bond Trustee, the Third Transition Bond
Issuer, the Third TC Servicer, the Decommissioning Collection Agent and the SBF
Collection Agent hereby acknowledge the ownership interest of the Additional
Transition Bond Issuer in the Additional Transition Property, including the
Additional Transition Charges and the revenues, collections, claims, rights,
payments, money and proceeds arising therefrom, and the security interests in
favor of the Additional Transition Bond Trustee for the benefit of itself, the
holders of the Additional Transition Bonds and any credit enhancement provider
(as defined in the Additional Indenture) in the Additional Transition Property.

The Initial Transition Bond Trustee, the Initial Transition Bond Issuer, the
Initial TC Servicer, the Additional Transition Bond Trustee, the Additional
Transition Bond Issuer, the Additional TC Servicer, the Decommissioning
Collection Agent and the SBF Collection Agent hereby acknowledge the ownership
interest of the Third Transition Bond Issuer in the Transition (III) Property,
including the Transition (III) Charges and the revenues, collections, claims,
rights, payments, money and proceeds arising therefrom, and the security
interests in favor of the Third Transition Bond Trustee for the benefit of
itself, the holders of the Third Transition Bonds and any credit enhancement
provider (as defined in the Third Indenture) in the Transition (III) Property.

The Additional Transition Bond Trustee, the Additional Transition Bond Issuer,
the Additional TC Servicer, the Third Transition Bond Trustee, the Third
Transition Bond Issuer, the Third TC Servicer, the Decommissioning Collection
Agent and the SBF Collection Agent hereby acknowledge the ownership interest of
the Initial Transition Bond Issuer in the Initial Transition Property, including
the Initial Transition Charges and the revenues, collections, claims, rights,
payments, money and proceeds arising therefrom, and the security interests in
favor of the Initial Transition Bond Trustee for the benefit of itself, the
holders of the Initial Transition Bonds and any credit enhancement provider (as
defined in the Initial Indenture) in the Initial Transition Property.

 

- 4 -



--------------------------------------------------------------------------------

The Initial Transition Bond Trustee, the Initial Transition Bond Issuer, the
Initial TC Servicer, the Additional Transition Bond Trustee, the Additional
Transition Bond Issuer, the Additional TC Servicer, the Third Transition Bond
Trustee, the Third Transition Bond Issuer, the Third TC Servicer and the SBF
Collection Agent hereby acknowledge the ownership interest of NRG South Texas LP
or the Decommissioning Trustee for the benefit of NRG South Texas LP in the
Decommissioning Collections, including the revenues, collections, claims,
rights, payments, money and proceeds arising therefrom.

The Initial Transition Bond Trustee, the Initial Transition Bond Issuer, the
Initial TC Servicer, the Additional Transition Bond Trustee, the Additional
Transition Bond Issuer, the Additional TC Servicer, the Third Transition Bond
Trustee, the Third Transition Bond Issuer, the Third TC Servicer and the
Decommissioning Collection Agent hereby acknowledge the ownership interest of
the SBF Collection Agent for the benefit of the System Benefit Fund in the
System Benefit Fees, including the revenues, collections, claims, rights,
payments, money and proceeds arising therefrom.

SECTION 2. Deposit Accounts. The Initial Transition Bond Issuer, the Initial
Transition Bond Trustee, the Initial TC Servicer, the Additional Transition Bond
Issuer, the Additional Transition Bond Trustee, the Additional TC Servicer, the
Third Transition Bond Issuer, the Third Transition Bond Trustee, the Third TC
Servicer, the Decommissioning Collection Agent and the SBF Collection Agent each
acknowledge that collections with respect to Initial Transition Property, the
Additional Transition Property, the Transition (III) Property, the
Decommissioning Collections and System Benefit Fees may from time to time be
deposited into one or more designated accounts of the Utility (the “Deposit
Accounts”). Subject to Section 4 below, the Utility agrees to:

(i) maintain the Deposit Accounts for the benefit of the Initial TC Servicer,
the Initial Transition Bond Trustee, the Initial Transition Bond Issuer, the
Additional TC Servicer, the Additional Transition Bond Trustee, the Additional
Transition Bond Issuer, the Third TC Servicer, the Third Transition Bond
Trustee, the Third Transition Bond Issuer, the Decommissioning Collection Agent
for the benefit of NRG South Texas LP (or for the benefit of the Decommissioning
Trustee for the benefit of NRG South Texas LP) and the SBF Collection Agent for
the benefit of the System Benefit Fund as their respective interests may appear;

(ii) allocate and remit funds from the Deposit Accounts: (a) at the times
specified in the respective Indentures and Servicing Agreements to the Initial
Transition Bond Trustee in the case of collections relating to the Initial
Transition Property, to the Additional Transition Bond Trustee in the case of
collections relating to the Additional Transition Property and to the Third
Transition Bond Trustee in the case of collections relating to the Transition
(III) Property, (b) on a weekly basis to the Decommissioning Trustee in the case
of the Decommissioning Collections, and (c) on a monthly basis to the Texas
Comptroller of Public Accounts in the case of collections relating to System
Benefit Fees; provided that: (a) to the extent the amount remitted by a retail
electric provider is

 

- 5 -



--------------------------------------------------------------------------------

insufficient to satisfy any bill in respect of the Initial Transition Charges,
the Additional Transition Charges, the Transition (III) Charges, the
Decommissioning Collections, the System Benefit Fees and the transmission and
distribution charges and any late-payment penalties associated with any of the
foregoing, such remittance shall first be allocated on a pro rata basis as
between the Initial Transition Charges, the Additional Transition Charges, the
Transition (III) Charges, the Decommissioning Collections, the System Benefit
Fees and the applicable transmission and distribution charges (other than
late-payment penalties associated with any of the foregoing); and (b) any amount
remaining from such remittance shall be applied pro rata against the
late-payment penalties attributable to the Initial Transition Charges, the
Additional Transition Charges, the Transition (III) Charges, the Decommissioning
Collections, the System Benefit Fees and the applicable transmission and
distribution charges; and

(iii) maintain records as to the amounts deposited into the Deposit Accounts,
the amounts remitted therefrom and the allocation as provided in clause
(ii) above.

The Initial Transition Bond Trustee, the Initial Transition Bond Issuer, the
Additional Transition Bond Trustee, the Additional Transition Bond Issuer, the
Third Transition Bond Trustee, the Third Transition Bond Issuer, the
Decommissioning Collection Agent for the benefit of NRG South Texas LP (or for
the benefit of the Decommissioning Trustee for the benefit of NRG South Texas
LP) and the SBF Collection Agent shall each have the right to require an
accounting from time to time of collections, allocations and remittances by the
Utility relating to the Deposit Accounts.

Each of the parties hereto acknowledges the respective security interests of the
others in amounts on deposit in the Deposit Accounts to the extent of their
respective interests as described in this Agreement.

SECTION 3. Time or Order of Attachment. The acknowledgments contained in
Sections 1 and 2 of this Agreement are applicable irrespective of the time or
order of attachment or perfection of security or ownership interests or the time
or order of filing or recording of financing statements or mortgages or filings
under the Texas Electric Choice Plan (as defined in the Initial Indenture).

SECTION 4. Servicing. (a) (i) Pursuant to Section 2 above, the Company, in its
role as Initial TC Servicer, Additional TC Servicer and Third TC Servicer, shall
allocate and remit funds received from retail electric providers for the Initial
Transition Bonds, the Additional Transition Bonds and the Third Transition
Bonds, respectively, and shall control the movement of such funds out of the
Deposit Accounts (such allocation, remittance and deposits hereafter called the
“Allocation Services”). The same entity must always act as servicer in the
performance of the Allocation Services as to all of the Initial Transition
Bonds, the Additional Transition Bonds and the Third Transition Bonds. In the
event that the Initial Transition Bond Trustee, Additional Transition Bond
Trustee or Third Transition Bond Trustee is entitled to and desires to exercise
its right to replace the Company as Initial TC Servicer, Additional TC Servicer
or Third TC Servicer, respectively, in its role as the provider of the
Allocation Services, the party desiring to exercise such right shall promptly
give written notice to the other (the “Servicer Notice”) and consult with the
others with respect to the Person who would replace the

 

- 6 -



--------------------------------------------------------------------------------

Company in such capacities. Any successor in such capacities shall be agreed to
by the Initial Transition Bond Trustee, Additional Transition Bond Trustee and
Third Transition Bond Trustee within ten Business Days of the date of the
Servicer Notice, and such successor shall be subject to satisfaction of the
Rating Agency Condition (as defined below). “Business Day” means any day other
than a Saturday, Sunday, or any holiday for national banks or any New York
banking corporation in Dallas, Texas, New York, New York or Houston, Texas. The
Person named as replacement Initial TC Servicer, Additional TC Servicer or Third
TC Servicer (as the case may be) in accordance with this Section 4 is referred
to herein as the “Replacement Servicer”.

(ii) In the event that the Initial Transition Bond Trustee, the Additional
Transition Bond Trustee or the Third Transition Bond Trustee is entitled to and
desires to exercise its rights to redirect collections relating to the Initial
Transition Property, the Additional Transition Property or the Transition (III)
Property (as the case may be), any redirection of funds shall be either to
(A) the Replacement Servicer or (B) if there is no Replacement Servicer, to the
Designated Account with the Designated Account Holder chosen in accordance with
the provisions set forth below, on or before the tenth Business Day occurring
from and after the date of the Servicer Notice. The “Designated Account” shall
be an “Eligible Securities Account” (as defined in the Initial Indenture, the
Additional Indenture and the Third Indenture) and shall be held for the benefit
of the Initial Transition Bond Trustee, the Additional Transition Bond Trustee
and the Third Transition Bond Trustee as their interests may appear. The
“Designated Account Holder” shall be a financial institution selected by the
Initial Transition Bond Trustee, the Additional Transition Bond Trustee and the
Third Transition Bond Trustee, subject to satisfaction of the Rating Agency
Condition, to hold and allocate amounts in the Designated Account for the
benefit of the Initial Transition Bond Trustee, the Additional Transition Bond
Trustee and the Third Transition Bond Trustee as their interests may appear as
provided in paragraph (b) below. In the event that the Initial Transition Bond
Trustee, the Additional Transition Bond Trustee and the Third Transition Bond
Trustee are unable to agree upon a Designated Account Holder on or before the
tenth Business Day occurring from and after the date of the Servicer Notice, a
Designated Account Holder shall be promptly selected by the independent
registered public accounting firm engaged by the Utility at such time, subject
to the satisfaction of the Rating Agency Condition.

(b) Upon exercise by the Initial Transition Bond Trustee, the Additional
Transition Bond Trustee or the Third Transition Bond Trustee of its rights to
redirect collections relating to the Initial Transition Property, the Additional
Transition Property or the Transition (III) Property, and in the absence of a
Replacement Servicer, the parties agree that all collections relating to the
Initial Transition Property, the Additional Transition Property and the
Transition (III) Property shall be deposited into the Designated Account and
that the Designated Account Holder shall be instructed by the Utility to
(i) allocate and remit funds from such Designated Account, in amounts calculated
by the Utility, with such calculations provided to the Designated Account Holder
on a daily basis to the persons entitled thereto, being the Initial Transition
Bond Trustee in the case of all collections relating to the Initial Transition
Property, the Additional Transition Bond Trustee in the case of all collections
relating to the Additional Transition Property and the Third Transition Bond
Trustee in the case of all collections relating to the Transition (III)
Property; and (ii) maintain records as to the amounts deposited into such
account, the amounts

 

- 7 -



--------------------------------------------------------------------------------

remitted therefrom and the allocation as provided in clause (i). The fees and
expenses of the Designated Account Holder shall be payable from amounts
deposited into the Designated Account on a pro rata basis as between collections
relating to the Initial Transition Property, Additional Transition Property and
Transition (III) Property, provided that that portion of those fees and expenses
allocable to collections relating to the Initial Transition Property, the
Additional Transition Property and the Transition (III) Property shall be
payable by the Initial TC Servicer, the Additional TC Servicer and the Third TC
Servicer, respectively, from the servicer fees (“Servicer Fees”) provided for in
the Initial Servicing Agreement, the Additional Servicing Agreement and the
Third Servicing Agreement, such payments to be made on the Payment Dates (as
defined in the initial Indenture, the Additional Indenture and the Third
Indenture) related to such Servicer Fees. The Initial Transition Bond Trustee,
the Initial Transition Bond Issuer, the Additional Transition Bond Trustee, the
Additional Transition Bond Issuer, the Third Transition Bond Trustee and the
Third Transition Bond Issuer shall each have the right to require an accounting
from time to time of collections, allocations and remittances by the Designated
Account Holder.

(c) If a Replacement Servicer cannot be appointed in accordance with
Section 4(a)(i) above, then any of the Initial Transition Bond Trustee, the
Additional Transition Bond Trustee or the Third Transition Bond Trustee may
exercise its rights under Section 4(a)(ii)(B) above.

(d) Anything in this Agreement to the contrary notwithstanding, any action taken
by any of the Initial Transition Bond Trustee, the Additional Transition Bond
Trustee or the Third Transition Bond Trustee to appoint a Replacement Servicer
or designate the Designated Account pursuant to this paragraph 4 shall be
subject to the Rating Agency Condition and the consent, if required by law or
the Financing Order (as defined in the Initial Indenture or the Additional
Indenture), of the Public Utility Commission of Texas. For the purposes of this
Agreement, the “Rating Agency Condition” means, with respect to any such action,
notification to each rating agency then rating any class or series of the
Initial Transition Bonds, the Additional Transition Bonds or the Third
Transition Bonds of such action, and the receipt of written notification from
each such rating agency, other than, with respect to the Initial Transition
Bonds, Additional Transition Bonds and Third Transition Bonds, Moody’s and Fitch
(each as defined in the Initial Indenture, the Additional Indenture and the
Third Indenture), that such action will not result in a reduction or withdrawal
of its then current rating on the Initial Transition Bonds, the Additional
Transition Bonds or the Third Transition Bonds. The parties hereto acknowledge
and agree that the approval or the consent of the rating agencies which is
required in order to satisfy the Rating Agency Condition is not subject to any
standard of commercial reasonableness, and the parties are bound to satisfy this
condition whether or not the rating agencies are unreasonable or arbitrary.

SECTION 5. Sharing of Information. The parties hereto agree to cooperate with
each other and make available to each other or any Replacement Servicer any and
all records and other data relevant to the Initial Transition Property, the
Additional Transition Property and the Transition (III) Property which it may
have in its possession or may from time to time receive from the Company or any
predecessor Initial TC Servicer, Additional TC Servicer or Third TC Servicer,
including, without limitation, any and all computer programs, data files,
documents, instruments, files and records and any receptacles and cabinets
containing the same. The Company hereby consents to the release of information
regarding the Company pursuant to this Section 5.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 6. No Joint Venture. Nothing herein contained shall be deemed as
effecting a joint venture among any of the Initial Transition Bond Issuer, the
Initial Transition Bond Trustee, the Additional Transition Bond Issuer, the
Additional Transition Bond Trustee, the Third Transition Bond Issuer, the Third
Transition Bond Trustee, the Decommissioning Collection Agent, the
Decommissioning Trustee, NRG South Texas LP, the SBF Collection Agent and the
Company.

SECTION 7. Method of Adjustment and Allocation. Notwithstanding any provision
herein to the contrary, for the purpose of this Agreement only, the Additional
Transition Bond Issuer, the Additional Transition Bond Trustee, the Third
Transition Bond Issuer and the Third Transition Bond Trustee hereby consent and
agree to (a) the method of adjustment of the Initial Transition Charge in
accordance with Section 7 of Annex I to the Initial Servicing Agreement in the
form attached thereto, and (b) the method of calculation and allocation of
payments in accordance with Sections 3.02 and 3.03 of the Initial Servicing
Agreement in the form attached thereto. Notwithstanding any provision herein to
the contrary, for the purpose of this Agreement only, the Initial Transition
Bond Issuer, the Initial Transition Bond Trustee, the Third Transition Bond
Issuer and the Third Transition Bond Trustee hereby consent and agree to (a) the
method of adjustment of the Additional Transition Charge in accordance with
Section 7 of Annex I to the Additional Servicing Agreement in the form attached
thereto, and (b) the method of calculation and allocation of payments in
accordance with Sections 3.02 and 3.03 of the Additional Servicing Agreement in
the form attached thereto and irrevocably waive any right to object to or enjoin
such adjustment, calculation, payment or allocation. Notwithstanding any
provision herein to the contrary, for the purpose of this Agreement only, the
Initial Transition Bond Issuer, the Initial Transition Bond Trustee, the
Additional Transition Bond Issuer and the Additional Transition Bond Trustee
hereby consent and agree to (a) the method of adjustment of the Transition (III)
Charge in accordance with Section 4.01 of the Third Servicing Agreement in the
form attached thereto, and (b) the method of calculation and allocation of
payments in accordance with Section 6 of Annex I to the Third Servicing
Agreement in the form attached thereto and irrevocably waive any right to object
to or enjoin such adjustment, calculation, payment or allocation. Such consent
and agreement shall not relieve the Company of any of its obligations to make
payments in accordance with the terms of the Initial Sale Agreement, the
Additional Sale Agreement and the Third Sale Agreement.

SECTION 8. Termination. This Agreement shall terminate upon the payment in full
of the Initial Transition Bonds, the Additional Transition Bonds and the Third
Transition Bonds, except that the understandings and acknowledgments contained
in paragraphs 1, 2 and 3 shall survive the termination of this Agreement.

SECTION 9. Governing Law. This Agreement shall be governed by the laws of the
State of Texas.

SECTION 10. Further Assurances. Each of the parties hereto agrees to execute any
and all agreements, instruments, financing statements, releases and any and all
other documents reasonably requested by any of the other parties hereto in order
to effectuate the intent of this

 

- 9 -



--------------------------------------------------------------------------------

Agreement. In each case where a release is to be given pursuant to this
Agreement, the term release shall include any documents or instruments necessary
to effect a release, as contemplated by this Agreement. All releases,
subordinations and other instruments submitted to the executing party are to be
prepared at no expense to such party.

SECTION 11. Limitation on Rights of Others. This Agreement is solely for the
benefit of the Initial Transition Bond Issuer, the Initial Transition Bond
Trustee for the benefit of itself, the Additional Transition Bond Issuer, the
Additional Transition Bond Trustee for the benefit of itself, the Third
Transition Bond Issuer, the Third Transition Bond Trustee for the benefit of
itself, the holders of Initial Transition Bonds, the Additional Transition Bonds
and the Third Transition Bonds, the Decommissioning Collection Agent for the
benefit of NRG South Texas LP or the Decommissioning Trustee for the benefit of
NRG South Texas LP, the SBF Collection Agent for the benefit of the System
Benefit Fund and any credit enhancement provider, and the Company and no other
person or entity shall have any rights, benefits, priority or interest under or
because of the existence of this Agreement.

SECTION 12. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 13. Nonpetition Covenant. Notwithstanding any prior termination of this
Agreement, the Initial Indenture, the Additional Indenture or the Third
Indenture, each of the parties covenants that it shall not, prior to the date
which is one year and one day after payment in full of the Initial Transition
Bonds, the Additional Transition Bonds and the Third Transition Bonds,
acquiesce, petition or otherwise invoke or cause any of the Initial Transition
Bond Issuer, the Additional Transition Bond Issuer or the Third Transition Bond
Issuer to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Initial Transition Bond
Issuer, the Additional Transition Bond Issuer or the Third Transition Bond
Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Initial Transition Bond Issuer, the Additional
Transition Bond Issuer or the Third Transition Bond Issuer or any substantial
part of its property, or ordering the winding up or liquidation of the affairs
of the Initial Transition Bond Issuer, the Additional Transition Bond Issuer or
the Third Transition Bond Issuer.

SECTION 14. Trustees. Deutsche Bank Trust Company Americas, as Initial
Transition Bond Trustee, in acting hereunder is entitled to all rights,
benefits, protections, immunities and indemnities accorded to it under the
Initial Indenture. Wilmington Trust Company, as Additional Transition Bond
Trustee, in acting hereunder is entitled to all rights, benefits, protections,
immunities and indemnities accorded to it under the Additional Indenture.
Deutsche Bank Trust Company Americas, as Third Transition Bond Trustee, in
acting hereunder is entitled to all rights, benefits, protections, immunities
and indemnities accorded to it under the Third Indenture.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

as Company

By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Vice President and Treasurer

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

as Initial TC Servicer

By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Vice President and Treasurer

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

as Additional TC Servicer

By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Vice President and Treasurer

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

as Third TC Servicer

By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Vice President and Treasurer

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

as Decommissioning Collection Agent

By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Vice President and Treasurer

 

- 11 -



--------------------------------------------------------------------------------

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

as SBF Collection Agent

By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Vice President and Treasurer

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

as Utility

By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Vice President and Treasurer

CENTERPOINT ENERGY TRANSITION BOND

COMPANY, LLC

By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Manager

CENTERPOINT ENERGY TRANSITION BOND

COMPANY II, LLC

By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Manager

CENTERPOINT ENERGY TRANSITION BOND

COMPANY III, LLC

By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Manager

 

- 12 -



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS

(successor to Bankers Trust Company),

as Initial Transition Bond Trustee

By:  

/s/ Irene Siegel

Name:   Irene Siegel Title:   Vice President By:  

/s/ Aranka R. Paul

Name:   Aranka R. Paul Title:   Assistant Vice President

WILMINGTON TRUST COMPANY,

as Additional Transition Bond Trustee

By:  

/s/ Erwin M. Soriano

Name:   Erwin M. Soriano Title:   Assistant Vice President

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Third Transition Bond Trustee

By:  

/s/ Irene Siegel

Name:   Irene Siegel Title:   Vice President By:  

/s/ Aranka R. Paul

Name:   Aranka R. Paul Title:   Assistant Vice President

 

- 13 -